EXHIBIT 10.8
FORBEARANCE AND WAIVER AGREEMENT
This FORBEARANCE AND WAIVER AGREEMENT (this “Agreement”), dated as of
October 14, 2009, is made by and between CONCORD REAL ESTATE CDO 2006-1, LTD.,
an exempted company with limited liability under the laws of the Cayman Islands
(“Concord CDO”), MORGANS GROUP LLC, a Delaware limited liability company (and,
together with it successors and/or assigns as permitted hereunder, “Morgans”)
and HENRY HUDSON SENIOR MEZZ LLC, a Delaware limited liability company (the
“Hudson Borrower”).
WITNESSETH:
WHEREAS, Morgans has requested that Concord CDO waive, or forbear from
exercising its rights under, certain provisions of (ii) that certain Loan and
Security Agreement (the “Hudson Loan Agreement”), dated as of October 6, 2006,
between the Hudson Borrower and Wachovia Bank, National Association, a national
banking association (“Wachovia”), and (ii) the related Promissory Note dated
October 6, 2006 (the “Hudson Note,” and together with the Hudson Loan Agreement,
the “Hudson Loan Documents”) in the original principal amount of $32,500,000.00
made by the Hudson Borrower to Wachovia; and
WHEREAS, in connection with such request, Concord CDO, in its capacity as the
holder of the Hudson Note, has agreed to enter into this Agreement with Morgans
and the Hudson Borrower on the terms and conditions set forth below.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1. Definitions. Capitalized terms used but not defined herein shall have the
respective meanings assigned to them in the Hudson Loan Documents. As used in
this Agreement, the following terms shall have the following meanings:
“111 Debt” means 111 Debt Acquisition-Key LLC, a Delaware limited liability
company.
“Concord CDO” shall have the meaning set forth in the preamble above.
“Forbearance Period” shall mean the period from (x) the date hereof through
(y) the earliest to occur of (1) October 12, 2013, (2) an Event of Default
(other than any Event of Default deemed to be waived pursuant to this
Agreement), or (3) the date on which the Hudson Borrower fails to have a Rate
Cap Agreement in effect on the outstanding principal balance of the Hudson Note
(as reduced by the Hudson Payment or as a result of subsequent principal
repayments), which Rate Cap Agreement shall comply with the terms of
Section 2.1(e)(iii)(B) of the Hudson Note as modified by such terms as have been
mutually agreed upon by the parties in connection with transactions contemplated
hereby; provided, however, the Forbearance Period shall terminate if:

 

 



--------------------------------------------------------------------------------



 



(i) Morgans shall not have exercised its right to acquire the Scottsdale Bonds
by December 31, 2011 and 111 Debt shall not have exercised its right to sell the
Scottsdale Bonds by January 30, 2012 and the acquisition of the Scottsdale Bonds
shall not have occurred in accordance with such terms as have been mutually
agreed upon by the parties in connection with transactions contemplated hereby;
or
(ii) Morgans shall not have exercised its right to acquire the LA Bond by
October 11, 2011 and the acquisition of the LA Bond shall not have occurred in
accordance with such terms as have been mutually agreed upon by the parties in
connection with transactions contemplated hereby; or
(iii) Morgans or the Hudson Borrower fails to pay to the holder of the Hudson
Note, in lieu of interest thereon at the stated rate, on the 9th day of each
month (or if such day is not a Business Day the next succeeding Business Day),
and such failure continues for a period of 5 days after receipt of notice of
such nonpayment from the holder of the Hudson Note to Morgans, during the period
from October 12, 2011 to, but excluding October 12, 2013, an amount equal to the
interest payment that would be required to be paid on a loan with an outstanding
principal balance equal to the average daily outstanding principal amount owing
on the Hudson Loan (as reduced by the Hudson Payment or as a result of
subsequent principal repayments) during each such month and bearing interest at
the Forbearance Rate computed on the basis of a year of 360 days and paid for
the actual number of days elapsed.
“Forbearance Rate” shall mean, (i) for the period from, and including,
October 12, 2011 to, but excluding, October 12, 2012, the greater of (x) the
LIBOR Rate plus 600 basis points or (y) 9% per annum, and (ii) for the period
from, and including, October 12, 2012 to, but excluding, October 12, 2013, the
greater of (x) the LIBOR Rate plus 900 basis points or (y) 12% per annum.
“Hudson Borrower” shall have the meaning set forth in the preamble above.
“Hudson Loan” shall that certain mezzanine loan made to the Hudson Borrower in
the original principal amount of $32,500,000 pursuant to the Hudson Loan
Agreement.
“Hudson Loan Agreement” shall have the meaning set forth in the recitals above.
“Hudson Loan Documents” shall have the meaning set forth in the recitals above.
“Hudson Note” shall have the meaning set forth in the recitals above.
“Hudson Payment” shall mean $6,000,000.
“LA Bond” shall mean the Series 2007-Whale 8 Class MH-2 with a current principal
balance of $3,200,000.
“Morgans” shall have the meaning set forth in the preamble above.

 

2



--------------------------------------------------------------------------------



 



“Permitted Refinancing” shall mean an extension, modification, amendment,
restructuring, or refinancing of the Mortgage Loan so long as (i) the principal
amount of the new loan shall in no event exceed the principal balance of the
Mortgage Loan on the date such new loan is advanced, plus the amount of fees
incurred in connection with any such extension, modification, amendment,
restructuring, or refinancing (subject to the limitation set forth in clause
(ii)), (ii) the interest rate payable, together with all fees paid in connection
with such new loan to the lender thereof or its affiliate, considered in their
totality do not exceed 110% of then market rates for loans of similar size,
maturity, and nature (taking into account, among other things, the value of and
cash flows generated by the collateral and other financial characteristics of
the loan), (iii) the stated maturity date of the new loan is not earlier than
October 12, 2013 (other than in the case of an extension, modification,
amendment, or restructuring of the Mortgage Loan), (iv) the new loan has an
amortization schedule and other provisions requiring payment of principal before
maturity that are customary for similar loans based on then existing conditions
in the credit markets, (v) the lender under the new loan agrees to enter into an
intercreditor agreement with the holder of the Hudson Loan on terms that are
customary for similar loans (taking into account, among other things, the value
of and cash flows generated by the collateral and other financial
characteristics of the loan) based on then existing conditions in the credit
markets, and (vi) the new loan shall not contain terms that cause any of the
following:
(a) increase the monetary obligations of the borrower under the new loan (other
than principal, interest, and fees, which are governed by clauses (i) and
(ii) above) in any material respect;
(b) establish a cash management system for the cash generated by the business of
the borrower under the new loan that is more restrictive as it applies to the
holder of the Hudson Loan than is customary for similar loans (taking into
account, among other things, the value of and cash flows generated by the
collateral and other financial characteristics of the loan) based on then
existing conditions in the credit markets;
(c) provide to the lender under the new loan any contingent or additional
interest or similar “equity participation,” unless the payment of any such
amounts is subordinated in right of payment to payment of the Hudson Loan; or
(d) modify the definition of an “Event of Default” under the Mortgage Loan or
add any default provisions unless such modification or addition is customary for
similar loans (taking into account, among other things, the value of and cash
flows generated by the collateral and other financial characteristics of the
loan) based on then existing conditions in the credit markets.
“Scottsdale Bonds” shall mean the Series 2006-FL4 Class N-MON with a current
principal balance of $1,133,143, and the Series 2006-FL4 Class O-MON with a
current principal balance of $1,473,799.
“Wachovia” shall have the meaning set forth in the recitals above.

 

3



--------------------------------------------------------------------------------



 



2. Waiver of Certain Requirements for Extension Option. Concord CDO hereby
waives the following requirements set forth in Section 2.1(e) of the Hudson Note
in connection with the exercise from time to time of any Extension Option:
(a) Delivery of the Maturity Date Notice (such notice being deemed to have been
given hereby);
(b) payment of a fee of $100,000, as set forth in Section 2.1(e)(i) of the
Hudson Note;
(c) payment of the Extension Fee set forth in Section 2.1(e) of the Hudson Note;
and
(d) delivery of proof of a specified debt service coverage, as set forth in
Section 2.1(e)(iii)(A) of the Hudson Note.
3. Forbearance and Waiver. Concord CDO hereby agrees:
(a) during the Forbearance Period, to (i) forbear from exercising any remedies
it may have in connection with the Hudson Loan as a result of the Hudson
Borrower’s failure to satisfy the Hudson Note in full on the Maturity Date or
Extended Maturity Date including, without limitation, charging default interest
or late fees and (ii) permit the Hudson Borrower to exercise all rights that it
is entitled to exercise in the absence of an Event of Default; and
(b) that any Event of Default that would otherwise be deemed to have occurred
and be continuing under the Hudson Note and Hudson Loan Agreement by reason of
(i) Hudson Borrower’s failure to satisfy the Hudson Note in full on the Maturity
Date or Extended Maturity Date or in connection with the consummation of any
Permitted Refinancing or (ii) an event described in Section 3.01(e) of the
Hudson Loan Agreement occurring from and after July 12, 2010 shall, in each
case, automatically and without further action by any Person be deemed to be
waived; provided that the waiver of any Event of Default described in clause
(ii) shall automatically be deemed to be withdrawn upon the commencement of
foreclosure proceedings or other exercise of collateral remedies under the
Mortgage Loan against the Premises and such waiver shall automatically be deemed
to be reinstated if such foreclosure or other exercise of collateral remedies is
subsequently withdrawn or cured.
4. Notices. Any notice pursuant to the terms and conditions of this Agreement
shall be in writing and either (a) delivered personally; (b) sent by certified
mail, return receipt requested; (c) sent by a recognized overnight mail or
courier service with delivery receipt required; or (d) sent by facsimile
transfer and acknowledged by recipient, and will be deemed to have been given
when received by the party to whom addressed. Notices shall be directed as
follows:

         
 
  If to Concord CDO:   7 Bulfinch Place, Suite 500, P.O. Box 9507
 
      Boston, Massachusetts 02114
 
      Attention: Jay Cramer
FAX Number: (617) 570-4710

 

4



--------------------------------------------------------------------------------



 



              with copies by regular mail or such hand delivery or facsimile
transmission to:
 
       
 
      Post Heymann & Koffler LLP
 
      Two Jericho Plaza, Wing A, Suite 211
 
      Jericho, New York 11753
 
      Attention: David J. Heymann, Esquire
 
      FAX Number: (516) 433-2777
 
       
 
  If to Morgans    
 
  or Hudson Borrower:   475 Tenth Avenue
 
      New York, New York 10018
 
      Attention: David Smail, Executive Vice President and
 
          Chief Legal Officer
 
      FAX Number: (212) 277-4172
 
            with copies by regular mail or such hand delivery or facsimile
transmission to:
 
       
 
      Hogan & Hartson LLP
 
      555 13th Street NW
 
      Washington, DC 20004
 
      Attention: Bruce W. Gilchrist
 
      FAX Number: (202) 637-5910

Any party may change its address or the person to notify by a notice delivered
in accordance with this Section 4.
5. Amendments. The provisions of this Agreement may be amended and each of the
parties may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the other parties hereto have consented
in writing to such amendment, action or omission.
6. Assignment. Morgans and the Hudson Borrower shall be entitled to assign,
transfer, or otherwise dispose of their respective rights under this Agreement
to any other Person, provided that no such assignment of the rights or Morgans
or the Hudson Borrower hereunder shall relieve Morgans or the Hudson Borrower,
as applicable, of its obligations hereunder. Concord CDO shall not be entitled
to assign, transfer, or otherwise dispose of its rights or obligations under
this Agreement to any other Person without the prior written consent of Morgans,
which consent shall be in the sole and absolute discretion of such party;
provided that the foregoing shall not be deemed to prohibit Concord CDO from
pledging its interest in the Hudson Loan, or from transferring its interests in
the Hudson Loan pursuant to an option agreement in accordance with and to the
extent permitted by such terms as have been mutually agreed upon by the parties
in connection with transactions contemplated hereby. Any assignment or transfer
in violation of this Section 6 shall be void and of no force and effect.

 

5



--------------------------------------------------------------------------------



 



7. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic format (including
.pdf) shall be effective as delivery of a manually executed original counterpart
of this Agreement.
8. Governing Law. This Agreement and the rights and duties of the parties to
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its conflicts of law principles.
9. Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
[Signature Page Follows]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

            MORGANS GROUP LLC
      By:   Morgans Hotel Group Co., its Managing Member         By:   /s/ Marc
Gordon      Name:   Marc Gordon        Title:   Chief Investment Officer and
Executive Vice President of Capital Markets        HENRY HUDSON SENIOR MEZZ LLC
        By:   /s/ Marc Gordon       Name:   Marc Gordon        Title:  
Authorized Signatory        CONCORD REAL ESTATE CDO 2006-1, LTD.
      By:   WRP Management LLC, Collateral Manager           By:   /s/ Peter
Braverman        Name:   Peter Braverman        Title:   President     

[Signature Page to Forbearance and Waiver Agreement]

 

 